Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court improvidently exercised its discretion in denying his request for youthful offender treatment {see, People v Vera, 206 AD2d 494; People v Williams, 204 AD2d 1002, Iv denied 83 NY2d 973). The plea bargain provided for an indeterminate term of incarceration of 31/3 to 10 years, while the maximum term of incarceration authorized for a youthful offender is an indeterminate term of l 1/3 to 4 years {see, CPL 720.20 [1] [a]; Penal Law § 60.02 [2]).
The contention that defendant was denied effective assistance of counsel is without merit. The record demonstrates that, although defense counsel did not timely move for suppression of a statement that defendant made to the police, he provided meaningful representation to defendant (see, People v Baldi, 54 NY2d 137, 147; People v Barber, 202 AD2d 978, lv denied 83 NY2d 908; People v Stauffer, 202 AD2d 1041, lv denied 83 NY2d 915). (Appeal from Judgment of Ontario County Court, Harvey, J.—Assault, 1st Degree.) Present—Pine, J. P., Lawton, Fallon, Balio and Davis, JJ.